Case 7:20-cv-00723-TTC-RSB Document 19 Filed 03/22/21 Page 1 of 1 Pageid#: 60




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

ANGEL ABDULSAMI ABDULLAH, )
                          )
    Plaintiff,            )                        Civil Action No. 7:20cv00723
                          )
v.                        )                        MEMORANDUM OPINION
                          )
MARTIN KUMER, et al.,     )                        By:     Hon. Thomas T. Cullen
                          )                                United States District Judge
    Defendants.           )


       Plaintiff Angel Abdulsami Abdullah, a former inmate proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983. After filing this action, Abdullah advised the court

that he had been released from incarceration. (See ECF No. 16.) By order entered March 5,

2021, the court advised Abdullah that because he was no longer an inmate, he would not be

allowed to pay the filing fee in installments under the Prison Litigation Reform Act. (See ECF

No. 17.) The court ordered Abdullah to pay the balance of the filing fee or otherwise respond

to the order within 10 days. (Id.) The court warned Abdullah that failure to pay the filing fee

or otherwise respond to the order would result in immediate dismissal of the action without

prejudice. (Id.) Abdullah did not respond to the court’s order. Accordingly, the court will

dismiss this action without prejudice for failure to comply.

       ENTERED this 22nd day of March, 2021.


                                                   /s/ Thomas T. Cullen________________
                                                   HON. THOMAS T. CULLEN
                                                   UNITED STATES DISTRICT JUDGE
